﻿57.	Mr. President, the delegation of Sao Tome and Principe, which I have the honour to lead this year at the thirty-third regular session of the General Assembly of the United Nations, hastens to convey to you its most heart-felt congratulations upon your unanimous election to the high office of President of the current session.
58.	Our hope in participating is that the results we achieve may be such as to bring us closer to the realization of the great expectations of all the peoples on earth: namely, dignity for all nations, peace and progress for all the countries in the world.
59.	My delegation does not forget the President of the thirty-second session, Mr. Lazar Mojsov, who conducted, with firmness and competence, the very important work of the eighth, ninth and tenth special sessions of the General Assembly.
60.	Over and beyond the sometimes necessary procedural business which is a characteristic feature of our debates, over and above routine, the United Nations remains the place where all hopes, all the efforts of the peoples of the world in search of justice, peace and freedom converge. The United Nations and all its specialized agencies are perhaps today the most vigorous expression of international solidarity. The balance-sheet that we can draw up after an objective analysis of United Nations world action cannot but strengthen our optimism, the optimism with which the peoples of the world view our Organization. Possible failures and short-comings do not change the essential; namely, our faith in the United Nations.
61.	But before going any further, I should like to extend our warmest greetings to Solomon Islands and to express to that State our satisfaction as being able to welcome it in our midst. I am certain that the people and Government of Solomon Islands will successfully accomplish the difficult but exalting task of national reconstruction.
62.	Even a cursory perusal of the agenda of this thirty- third session prompts our delegation straightaway to make a number of observations.
63.	There is first of all the fact that certain questions have become almost classic items continually before this Organization, from session to session and from meeting to meeting. How many relevant resolutions have we already adopted to reaffirm the right of peoples to self-determination? How many times have we denounced and condemned the glaring imbalance that exists between the industrialized countries in the Northern Hemisphere and the developing countries in the Southern Hemisphere? How many times have we recognized the illusory nature of the so-called North-South dialogue?
64.	From this high rostrum of the United Nations, our declarations, however strongly-worded or energetic, appear to have no effect on stubborn reality. Everything goes on as if the magic of words only served to express, by way of confession, its impotence in the present-day world.
65.	We feel deeply the uneasiness created by the distance that separates words from deeds, our statements from the actions that those same statements should engender.
66.	Let me explain this point, because the serious questions of contemporary inequalities affect above all the underprivileged peoples of the world,
67.	The dispossessed are weighed down by misery. For them each day means privation, humiliation and political, economic and cultural, if not military, aggression. They wait and hope as they toil.
68.	It is here that we find the greatest injustice in the world. Peace and progress for the whole of mankind implies, first and foremost, -the elimination of this enormous international injustice.
69.	It is worth mentioning that the poorer peoples do not form an envious retinue knocking at the door of outrageous opulence. Neither do the dispossessed covet the comforts of the rich. They do not ask for charity or pity. It is a much more important question that is involved, a political one, which concerns the very structure of contemporary society. What we are talking about is human justice in the world today.
70.	Very often a semi-historical, semi-political explanation is offered for this important problem that we have highlighted, namely, that of the international injustice which is evident at the level of the economic and social structure of the world today.

71.	According to the historical explanation we have to take account of the process of time, because the wealth accumulated today by the rich countries is the product of many centuries of unremitting labours. All the dispossessed have to do is wait; their demands, their impatience for quick results, are not understood.
72.	What is not said in those allegedly historical explanations is that the actual development of the rich countries of Western Europe, for instance, was not in the beginning separable from the exploitation of the colonial empires. The international division of labour is affected even today by colonial exploitation.
73.	The political explanation would have us believe that the Western consumer society is the ideal model. The fact that the material and intellectual products of Europe have spread throughout the world is deliberately confused with the model of a social organization as it exists in Western Europe.
74.	Suffice it to say to rebut that argument that the Western society itself is no paradise, since a general crisis pervades the West today, a crisis which manifests itself in inflation, unemployment and a degree of alienation of the young, the women and the aged, as well as in violence, terrorism and waste.
75.	The problem we have mentioned cannot be solved by a selfish approach. A dialogue is necessary, but it must be an open, frank dialogue, without distortion and without inhibiting the intellectual capacities of any of the parties involved.
76.	After all, we must have a global vision of things in this world, and historical experience cannot be transposed from one country to another without its undergoing certain necessary modifications and changes. The development of the poor countries can only follow the course that is most fitting for those countries at a pace that guarantees harmony, security and progress in dignity.
77.	That means, essentially, that the poorer peoples today must become the true masters of their natural resources and win their economic independence, which is the basis "of social justice and political independence.
78.	Thus we see in which way and on which premises international co-operation should be carried on today to be mutually advantageous for all the peoples and countries on earth. It is a question less of quoting statistics than of respecting political options for the underprivileged countries, whose development in the modern world does not depend solely on assistance but, in the last resort, on their own desire and effort to build a better world.
79.	Incidentally, in the present state of affairs, we know very well who profits from co-operation between the developed countries of the West and the poor countries of the world. A comparative analysis of the existing information is very enlightening.
80.	A new spirit in the general framework of the new international order should emerge in order to govern co-operation among the peoples of the world. So long as the spirit of international justice is lacking there will be nothing but difficulties in the way of human solidarity. _
81.	The problem of international justice to which I have just referred is urgent. Africa is suffering from great contradictions as a result of the existing international division of labour. Moreover, that continent is the object of the covetousness of many, and the chosen arena for the forces of evil, which can lead to bloody and lacerating confrontations. Acts of aggression by mercenaries seek to destabilize the continent and divide African States members of the OAU in order to divert them from the important common task of national and continental reconstruction.
82.	In February 1978 President Pinto da Costa warned the Security Councils and the OAU of certain disquieting events that were taking place at that time in my country, the Democratic Republic of Sao Tome and Principe. Indeed, our country, from June 1977 to July 1978—that is, for almost one year—experienced very serious events which I must describe in detail at this rostrum of the United Nations.
83.	From June 1977 to October of that same year a number of attempts at a coup d'etat were made, and what was especially sought was the assassination of the President of the Republic.
84.	From December 1977 to July 1978 the sovereignty of the Democratic Republic of Sao Tome and Principe was constantly threatened by the violation of its air space by unidentified aircraft flying at low altitudes over strategic areas. During that same year its territorial waters were violated by vessels which were obviously spying on our coasts.
85.	On 10 February 1978 a foreign vessel anchored in our port and the captain requested assistance and asylum from a group of 34 persons alleged to be in distress.
86.	On 11 February, that is to say the next day, five persons in military clothing and carrying weapons landed in an isolated area of the island.
87.	Those intimidating manoeuvres were intended to create a climate propitious for future intervention by mercenaries. Of that there is no doubt. The mercenaries use the same tactics everywhere: first they create a situation of confusion, then they stage provocations, acts of aggression and attacks and, finally, they destabilize a country.
88.	But what the mercenaries forget is that people are put on the alert by such acts. That is why our people reacted with indignation against the provocations of the forces of evil and have redoubled their vigilance and watchfulness over our leaders.
89.	There is a general context which gives a broader and more tragic dimension to the destabilization manoeuvres to which I have referred. Those intimidating manoeuvres and acts of provocation and aggression are criminal acts which fall within the framework of a vast neo-colonialist strategy that obviously seeks to recapture the African continent.
90.	Specifically, that anti-African policy is reflected in the strengthening of retrograde positions, the proliferation of attempted coups d'etat, the assassination of Heads of State, the artificial creation of border conflicts and the installation of military bases in many African countries including the islands of the continent. The assassination of President Marien Ngouabi of the Congo, the mercenary aggression in Benin and the latest events in the independent and sovereign State of the Comoros are dramatic examples of that strategy which thus reveal that there is a permanent conspiracy against the peoples of Africa.
91.	We are all aware of the strategic importance of the African islands, which are therefore particularly the target of the forces of domination. The situation prevailing in the Democratic Republic of Sao Tome and Principe therefore merits the attention of our Organization. I am in duty bound to inform this Organization of the situation, which is as disquieting. as it is urgent. It is the duty of our Organization to seek ways and means of assisting the Democratic Republic of Sao Tome and Principe to safeguard what it has obtained through its revolution.
92.	United Nations assistance to the Democratic Republic of Sao Tome and Principe in accordance with resolutions 31/187 and 32/96 should be provided within a reasonable period of time.
93.	The short- and long-term requirements of our country do not require vast means of implementation. We believe that the international community is in a position to provide a rapid, effective and adequate response to the request for assistance of a country threatened by aggression.
94.	We share the hopes of those who believe in human solidarity. The Secretary-General of our Organization, Mr. Kurt Waldheim, well deserves the tribute we pay him. We are convinced that his unremitting efforts to make human solidarity a reality will bear fruit, that they will be healthy and that they will prepare mankind for a new phase in its development.
95.	In the independent countries of Africa which have chosen a particular system of development, aggression, acts of .provocation and intimidation have become the daily lot, while another part of that same continent of Africa struggles to achieve freedom, political independence and national sovereignty, It is in fact one and the same struggle, an anti-colonialist, anti-imperialist, anti-neo-colonialist struggle. That is why the situation at present prevailing in southern Africa is of the greatest interest to my Government.
96.	The situation in Namibia evolves slowly, nevertheless it evolves. That is a positive fact. It is a good thing that South Africa's allies should have understood at long last that history militates in favour of the Namibian people, who are entitled to self-determination and independence, which is their inalienable right. My Government strongly supports anything that our Organization may do to bring to fruition in a reasonable period of time the Declaration on Namibia and Programme of Action in Support of Self- Determination and National Independence of Namibia adopted at the ninth special session of the General Assembly [resolution S-9/2].
97.	In view of the imminent solution of the problem of Namibia, in other words the inevitable accession to independence of the people of Namibia under its sole representative, SWAPO, it is indispensable for our Organization to speak with one voice in view of the delaying tactics of South Africa and its continued flouting of the decisions of this Organization.
98.	Our delegation reaffirms its unswerving solidarity with the sister people of Namibia and their leading force, SWAPO, and sincerely hopes that we shall share the joy of that people at the next session of the General Assembly, which will welcome Namibia as a full member of the world community.
99.	With respect to the situation in Zimbabwe, it is obvious that the armed struggle being waged by the Patriotic Front has considerably changed the relations of strength in that region.
100.	When Ian Smith refuses to heed the voice of reason, when Ian Smith and his troops attack and massacre the defenceless civilian populations of Botswana, Mozambique and Zambia, when Ian Smith seeks to divide the black majority in Zimbabwe, all he does is demonstrate to, the world the illegality of his regime.
101.	Henceforth, any dialogue with the Rhodesia of Ian Smith, as with the South Africa of Vorster is manifestly impossible, because neither Smith nor Vorster is a man of dialogue or a man of justice. They bring evil.
102.	The countries which co-operate with South Africa therefore bear a heavy responsibility before mankind because they allow the most abhorrent regime of our time to survive. Nothing could be more harmful to peace and security in Africa and in the world as a whole.
103.	My Government is equally concerned by the problem of the Western Sahara.
104.	For many years the Saharan people have been prevented from freely exercising their right to self- determination. The incomplete decolonization of their country has facilitated the fulfilment of ambitions of which we are all aware. It has led to the present war for survival of the Saharan people. That courageous people, under the Frente POLISARIO, wages that war to express its elementary right to exist. That is what the whole question is essentially about. The international community must therefore do everything in its power to put an end to the martyrdom of the Saharan people.
105.	The colonized peoples of yesterday and those still under the colonialist yoke today have in common a centuries-long history of foreign domination, of deep suffering, of rebellion, which reflects their resistance to annihilation, or, in other words, their hope for the progress of mankind.
106.	From that springs the feeling of true identification of all the oppressed peoples which claim the right to life, dignity, well-being and international co-operation—in fact, their status as men in the international community.
107.	That is why my country has not ceased to express its solidarity with the people of East Timor, under the direction of FRETILIN, in its struggle for freedom and national independence.
108.	The position of my Government concerning the Palestinian question, which arose soon after the Second World War, is well known. Israel must be asked to abandon its policy of aggression, occupation and expansion, a policy which keeps alive the existing conflict in the Middle East, which we all deplore. To be more explicit, Israel must be asked to withdraw from the Arab territories occupied since 1967 and to recognize the right of the Palestinian people to a homeland. Peace in that region is closely linked with a change of attitude by Israel, which must henceforward understand that war is in no way beneficial to the development and progress of the world or to understanding among the nations and peoples of the earth. War renders ill service to international peace and security. War is destructive from every point of view.
109.	Israel's recent aggression against southern Lebanon is an unacceptable violation of the sovereignty and integrity of that country. That aggression has intensified the evils besetting the Middle East, the constant state of siege in which innocent peaceful peoples have been living for so many years.
110.	We wish to reiterate our full support for the Palestinian people and the Palestine Liberation Organization in their struggle to regain their dignity, a struggle which they wage with so much courage and resolution. The cause of the Palestinian people is a just cause, and that is why we support it unconditionally.
111.	In Cyprus, the evolution of the crisis towards a lasting solution through peaceful negotiations still appears difficult.
112.	However, if we want to eliminate the source of tension in the eastern Mediterranean we must concentrate all our energies on ensuring the implementation of United Nations resolutions, in particular resolution 3212 (XXIX).
113.	The arbitrary and tragic division of the Korean people is also of concern to my Government. General Assembly resolution 3390 B (XXX) embodies basic elements likely to promote the peaceful reunification of that Asian country without foreign interference.
114.	Disarmament has become a matter of life and death for the whole of mankind. It is at once horrifying and scandalous that so much physical and intellectual energy, so many material and financial resources, so many sacrifices- in short, so much work-should be devoted to research on and the manufacture of weapons of war of high destructive capacity capable of destroying all human life on our planet if ever there were to be a confrontation between those possessing such weapons of mass destruction.
115.	Have the fantasies of modern man become so confused that the will to die prevails over the will to live?
116.	In the face of the horrifying and senseless accumulation of destructive weapons of every kind it is necessary to
adopt every possible measure to ensure the application of the ideas put forward at the tenth special session of the General Assembly, on disarmament.
117.	My country's Government fully subscribes to the idea of convening a world conference on disarmament. We are profoundly convinced that the United Nations remains the most fitting body for the discussion of both general and specific questions of disarmament, which affect all the peoples and countries of the world.
118.	I now wish to explain my Government's position on another important and redoubtable question affecting contemporary life.
119.	The Programme of Action on the Establishment of a New International Economic Order I resolution 3202 (S-VI)] and the Charter of economic Rights and Duties of States [resolution 3281 (XXIX)] emphasize a very important fact: it is not enough to reorganize the traditional framework of co-operation among the countries of the world; henceforward we must establish among the nations of the world new relations based on the principle of reciprocity in terms of both the interests of peoples and respect for their dignity.
120.	The pressing need for a better balance among countries makes it necessary for decision-making powers to be shared more equitably by all.
121.	We believe it is imperative to destroy the vicious circle that links the development of the developing countries to the continued growth and prosperity of the rich countries.
122.	We think that it is neither rational nor equitable for about a billion human beings-more than one quarter of the earth's population—to have to content themselves with per capita revenue of little more than $100 whereas in the developed world $3,000 per capita is regarded as quite insufficient.
123.	It is quite clear that the structures that turn on the fundamental axis of international co-operation require great and sweeping changes at every level, otherwise many commitments will go unfulfilled.
124.	In the context of these questions, assistance for the development of the Sahelian countries, the island countries and the least privileged countries appears to be an urgent duty of the United Nations.
125.	We await with great hope the holding in Manila in May 1979 of the fifth session of UNCTAD. We are convinced that that session will consider in detail the results achieved through the implementation of the decisions of the forth session,  including the possible results of negotiations at present under way.
126.	But all of this presupposes the political will of the more fortunate rich countries.
127.	The new alternative-that is, technical co-operation among developing countries—is also a historical necessity. This is a conscious, responsible, politically motivated process the fundamental objective of which is to forge all kinds of links between developing countries.
128.	In conclusion, we should like to express our support for the principles of the movement of non-aligned countries. We are convinced that the Fifth Conference of Heads of State or Government of Non-Aligned Countries, to be held in Havana next year, will help to strengthen the united action of that movement.
129.	In fact, the non-aligned movement is a dynamic force whose contribution is highly constructive within the context of the many contradictions of the contemporary world.
130.	Suffice it to recall the assistance given by that movement to national liberation struggles throughout the world, in particular in the African continent. The non- aligned movement fights imperialism, colonialism, neocolonialism, racism and apartheid; and that is good; it is healthy.
131.	The link between national liberation struggles, international economic, technical and cultural co-operation and disarmament is a strong one, and this makes all those problems the real problems of our time. Therefore, there must be greater solidarity and justice to ensure that peace and progress prevail for the whole of mankind.
















